Case: 19-11289   Date Filed: 10/18/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11289
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:18-cr-00026-RH-MJF-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ALONSO CONTRERAS-GUERRERO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (October 18, 2019)

Before WILLIAM PRYOR, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 19-11289    Date Filed: 10/18/2019   Page: 2 of 2


      Richard M. Summa, appointed counsel for Alonso Contreras-Guerrero in

this direct criminal appeal, has moved to withdraw from further representation of

Contreras-Guerrero and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Contreras-Guerrero’s conviction and sentence are AFFIRMED.




                                         2